
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.30

[***]—Certain information in this exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.


SUPPLY AND DISTRIBUTION AGREEMENT


        This Agreement entered into by and between Heska Corporation, a Delaware
corporation, having a principal place of business at 1613 Prospect Parkway, Fort
Collins, Colorado 80525 ("Heska,") and Boule Medical AB, a Swedish corporation,
having a principal place of business at Vastberga Alle 32, P.O. Box 42056,
SE-126 13 Stockholm, Sweden ("Boule").

        In consideration of the covenants and obligations set forth in this
Agreement, the Parties hereby agree as follows:

1.     Definitions

        1.1   "ABC System" shall mean the veterinary hematology analyzer
supplied to Heska under an agreement with Scil GmbH (Formerly Praemix Wirkstoff
GmbH) dated June 18, 1998.

        1.2   "Analyzer" means the Ca 620-16 or Ca 530-16 Veterinary Hematology
Analyzer manufactured by Boule.

        1.3   "Affiliate" means all entities at least fifty percent (50%) owned
or controlled by a Party, an entity which directly or indirectly owns or
controls more than fifty percent (50%) of the voting stock of a Party, and any
entity, the majority ownership of which is directly or indirectly common to the
ownership of a Party.

        1.4   "Calendar Year" shall mean, with respect to the first Calendar
Year, the period commencing on the first date of purchase of Product by Heska
for commercial sales and ending on December 31, 2004. The second year and all
subsequent Calendar Years shall commence on January 1 and end on December 31 of
each year thereafter. "Calendar Half Year" shall mean each six months period
ending on the last day of June and December. "Calendar Quarter" shall mean each
three month period ending on the last day of March, June, September and
December.

        1.5   "Effective Date" shall mean the date this Agreement is executed by
the last to sign Party.

        1.6   "Field" shall mean the veterinary market.

        1.7   "Party or Parties" shall mean Heska, Boule or both as the context
indicates.

        1.8   "Product" shall mean the Analyzer and associated spare parts,
consumables and reagents listed in Appendix A, and ABC System reagents.

        1.9   "Territory" shall mean North America.

2.     Grant

        2.1   Distribution Right. Boule hereby grants Heska the exclusive right
to promote, market, sell and distribute Product in the Field and within the
Territory.

        2.2   Subdistributors. Heska shall have the right to appoint
subdistributors to promote, market, sell and distribute Product in the Field and
within the Territory.

        2.3   Restrictions. Without the prior written consent of Boule, Heska
undertakes not to manufacture or distribute within the Territory any products
that are similar or identical to or otherwise competing with any of the
Products, except Heska shall have the right, but not the obligation, to sell its
inventory of reagents and instruments purchased from Scil, Inc. for a period of
one year from the Effective Date of this Agreement.

        Moreover, Heska will refrain without Boule's prior written consent, to
the extent admissible under any mandatory law applicable to this Agreement, from
selling, directly or indirectly, any Products to customers outside the Territory
and/or the Field or, to the best of Heska's knowledge, Products otherwise
intended for use outside the Territory and/or outside the Field.

        2.4   Should Boule decide not to commercialize ABC System reagents in
any country outside North America, Heska shall have the first right of refusal
for distribution in territories available under Boule's agreement with [***].
Boule agrees not to commercialize the ABC System reagents before Heska starts
selling the product.

        2.5   New Product Development. [***]

3.     Supply of Product

        3.1   Forecasts. At least ninety (90) days prior to each Calendar
Quarter after the Product is available for purchase by Heska, Heska shall
provide Boule a binding forecast of anticipated purchases of Product for such
Calendar Quarter, and a non-binding rolling twelve (12) month forecast of
anticipated purchases of Product. Product shall be available for purchase by
Heska on or before October 1, 2003.

        3.2   Purchase Orders. Written purchase orders shall be submitted by
Heska to Boule at least ninety (90) days prior to the requested delivery date.
No purchase orders for the Product shall be binding upon Boule until accepted in
writing by Boule. Boule agrees to review promptly all purchase orders placed by
Heska and to notify Heska of acceptance or rejection of such purchase orders
without delay. Boule shall use its best efforts to deliver the Products on or
before the date specified in the accepted purchase orders or as soon thereafter
as is reasonably possible. Boule shall however not be liable to pay any damages
due to its late delivery.

        3.3   Purchase Minimums. The minimum purchase commitment for the first
Calendar Year of commercial sale shall be two hundred (200) Analyzers. For each
subsequent Calendar Year, the Parties will mutually agree upon annual minimums
for the purchase of Analyzers by Heska at least three (3) months prior to the
beginning of each subsequent Calendar Year. Should the Parties fail to reach
such an agreement, the minimum commitment for the subsequent Calendar Year shall
remain the same as the minimum purchase commitment for the immediately preceding
Calendar Year. Should Boule fail to deliver Product that conforms to the
Specifications set forth in Appendix B within 90 days of receiving a purchase
order more than once per Calendar Year, Boule agrees to readjust the minimum
purchasing commitment as mutually agreeable to the Parties.

        3.4   Delivery and Acceptance. Product shall be delivered F.O.B.
Stockholm, Sweden (INCOTERMS 2000), in accordance with Heska's instructions and
to the location specified by Heska.

        Each shipment of Product to Heska will be accompanied by a quality
control certificate. The certificate shall be issued in compliance with the
specification of Appendix B, which specification shall be used for acceptance or
rejection of Product by Heska. Heska will promptly inspect each shipment and
will inform Boule if a shipment is non-conforming to such specifications. Unless
Heska advises Boule that a shipment is non-conforming within forty-five
(45) days of its receipt, the shipment will be deemed accepted by Heska. The
provisions set out in Section 6.1 (c) below shall apply in respect of any
non-conforming Product. Boule shall pay a rejection rate of one percent (1%) of
the purchase price for any such non-conforming Product.

        3.5   Labels. Labels for Product, including storage and handling
instructions, shall be mutually agreed upon by the Parties. Any additional
labeling costs incurred as a result of such agreement shall be borne by Heska,
unless required by Boule.

        3.6   Consumables. Unless Boule terminates this contract pursuant to
Section 8.2 below, Boule agrees that spare parts, consumables and reagents
identified in Appendix A (collectively referred to as "Consumables") will
continue to be supplied, on a non-exclusive basis, to Heska by Boule under the
terms of this agreement for a period of five (5) years following the termination
of this contract; provided, however that Boule shall provide Heska Consumables
at terms at least as favorable as Boule offers to any other customer(s). Should
Boule terminate this contract pursuant to Section 8.2 (a), (b), or (e), Boule
agrees to supply Consumables to Heska and to allow Heska to be a supplier of
Consumables to Heska's customers for a period of twelve (12) months from the
termination. Thereafter, Boule agrees to supply Consumables to Heska's customers
in a country within the Territory during the time Boule sells Consumables in
that country directly or through a distributor.

        3.7   New Products. Boule shall offer Heska all new Boule products with
potential veterinary application ("New Products"). Heska shall have a first
right of refusal for period of sixty (60) days from receipt of a written offer
by Boule to express an interest in any New Product. If Heska expresses an
interest in a New Product, the Parties agree to engage in good faith
negotiations to add the New Product to this Agreement upon mutually acceptable
terms signed by the Parties.

4.     Prices and Payment

        4.1   Prices. The purchase price of Product to be paid by Heska to Boule
shall be as set forth in Appendix A. All applicable sales taxes, shipping fees
and insurance with respect to the transfer of Product from Boule's facility to
Heska's designated location shall be paid by Heska. All prices and fees shall be
defined in Euros.

        Beginning September 30, 2004 and every September 30 as long as this
agreement shall be in effect, Heska and Boule shall set the "Base Price" for
both the CA 620-16 Vet, 110/60 and the CA-16 Vet with MPA, 110/60, which shall
be subject to cumulative annual price adjustments as detailed later in this
section, based on an "Exchange Rate", as defined later in this section, as
follows:

 
  Base Price (EUR)

--------------------------------------------------------------------------------

[***]   [***] [***]   [***] [***]   [***]

        Where Exchange Rate is the average USD/EUR exchange rate for the period
beginning on July 1 and ending on September 30 of the current year as reported
by the Financial Times of London.

        Boule may, after January 1, 2004, and subject to the restrictions set
forth herein, adjust the Analyzer or Consumables purchase prices in Appendix A
to pass through actual changes in the raw material and labor costs associated
with the manufacture of the said Products, although the adjustment for labor
costs shall by itself not cause price increases of more than 3% annually. There
shall not be more than one (1) upward adjustment of each of the Product prices
during any Calendar Year for any and all reasons. Boule shall provide Heska
prior written notice by September 30 of any proposed increase in the purchase
price for the next Calendar Year. Boule agrees to keep true and accurate books
of accounts relating to the manufacture of the said Products and agrees further
to make said books freely available to Heska during ordinary business hours to
the extent necessary to verify any such price adjustments. If the proposed
increase in the purchase price of Analyzer, Consumables or reagents is
unacceptable to Heska, the Parties shall mutually agree upon a reduced minimum
purchase commitment for the subsequent Calendar Year. If the Parties are unable
to reach a mutually agreeable minimum purchase commitment, either Party shall
have the right to terminate the Agreement and Boule shall continue to supply
Consumables as provided in Section 3.6.

        4.2   Payment. For payment terms, see Appendix A.

        4.3   Resale Product Prices. Heska shall have the unrestricted right to
determine the prices at which it resells the Products purchased under this
Agreement. Boule shall not have the authority to require or suggest that Heska
charge a particular resale price for the Products purchased from Boule.

5.     Marketing

        5.1   Marketing Support. Notwithstanding Section 4.1, Boule agrees to
provide fifteen (15) Analyzers at a discount of thirty percent (30%) for use as
demonstration units for Heska's marketing and sales activities. This discount is
not possible to combine with other discounts. Boule agrees to provide reasonable
technical assistance and training, as requested by Heska, to: (a) enable Heska
to market, sell and distribute Product; (b) enable Heska to install, operate and
use the Product, and (c) educate Heska about improvements to Product. Such
technical assistance shall be provided at Boule's expense to the extent not
exceeding five working days for one person. Any additional technical assistance
shall be subject to the payment of a mutually acceptable consulting rate. Boule
will provide an electronic copy of the operator's manual and all updates to
Heska.

        5.2   Trademarks. Boule grants Heska a limited, non-exclusive license to
use Boule trademarks and brand names as set forth in Appendix C for the purposes
of marketing and selling Product. Except as specified in this Section, Heska
shall not derive any legal rights to Boule's trademarks or brand names. Heska
shall use Boule's trademark and brand names solely in accordance with such
instructions as Boule may give from time to time.

        5.3   Product Improvements. Boule shall notify Heska in writing of any
improvements to Product developed by Boule useful for veterinary applications.
Subject always to mutual agreement and available resources in each separate
case, Boule further agrees to support on-going Product development activities
with Heska.

        5.4   Complaints/Recalls. Boule will use reasonable efforts to assist
Heska in investigating and correcting any problems Heska or its customers may
experience with the Product. Such efforts will include visiting the Territory by
Boule's representatives only where deemed necessary by Boule. Heska will use
reasonable efforts to implement any corrective action deemed necessary by Boule.
Heska further agrees to reasonably cooperate with Boule in any mandatory or
voluntary Product recall by assisting in the notification of all affected
customers, using materials and documentation that are mutually acceptable to the
Parties.

        5.5   Marketing Efforts. Heska shall in performing this Agreement devote
reasonable commercial efforts to market, distribute and sell the Product in the
Territory and in the Field.

        5.6   Reports. Heska shall within one month from the expiry of each
Calendar Half Year submit to Boule a report on the sales of such Calendar Half
Year together with such general market information as may be deemed to be of
interest and relevant to Boule or as Boule may from time to time request. The
report shall also specify major sales and marketing activities.

        5.7   Approvals, Etc. Heska shall at its own expense obtain all
approvals and other authorisations and file all notices which are required to be
obtained or filed for the sale and use of the Product in the Territory.
Moreover, Heska shall keep Boule currently informed of all laws, rules and
regulations applicable in the Territory directly affecting the sale and use of
the Product. The Parties acknowledge the Products are currently not regulated by
any government agency within the Territory. Should the Products become regulated
during the term of this Agreement, the Parties shall negotiate in good faith
terms and conditions for allocating the responsibility and costs for obtaining
regulatory approval.

6.     Warranty

        6.1   Warranty. Boule warrants that:

        (a)   the Product shall be free and clear of any and all liens,
encumbrances, or defects in title and shall be conveyed to Heska with lawful and
marketable title (save as said in paragraph (b) below);

        (b)   to the best of its knowledge, neither the Products nor their
manufacture, use, importation or sale infringe upon the proprietary rights held
by a third party. In the event of an allegation of infringement of any third
party intellectual property rights is made, or in Boule's and Heska's opinions
is likely to be made, in respect of the Product Boule may at its own expense
(i) obtain for Heska and its customers the right to continue to import, sell and
use the Product, (ii) modify the Product so as to avoid infringement in a way
reasonably acceptable to Heska or (iii) if conditions (i) and (ii) cannot be
complied with on terms which in Boule's opinion are reasonable, terminate this
Agreement without any liability towards Heska, unless such liability could be
covered under the agreement between Boule and [***]. If the Agreement is
terminated Boule undertakes during a period of twelve months following such
termination before appointing any new distributor in the Territory to offer
Heska the right of first refusal to such distribution rights; and

        (c)   the Product conforms to the specifications as set forth in
Appendix B and are free from defects in material and workmanship during a
fifteen(15) month warranty period under normal use from the date of delivery as
per Section 3.4 ("Warranty Period") for the Analyzers and 12 month expiration
dating for reagents. The warranty covers, at Boule's exclusive choice, its
replacement or repair of the non-conforming or defective Product. If requested
by Boule, Heska shall return to Boule at Heska's cost and expense the
non-conforming or defective Product. In order to avail itself of its rights
hereunder Heska shall have given Boule notice in writing of the non-conforming
or defective Product within the Warranty Period. Save as stipulated in this
paragraph (c) Boule shall not be liable in respect of any non-conforming or
defective Product.

        (d)   Boule holds the exclusive rights to ABC System reagents in the
Territory from [***] and that the marketing, sale and distribution of such
reagents do not and will not infringe the intellectual property rights of a
third party.

        6.2   Repairs. During the Warranty Period, Heska shall at the request of
Boule and may at Heska's choice elect to provide warranty service at Heska's
designated facilities for the repair of defective Products. Boule agrees to
provide, at Boule's sole expense, one (1) week of service training to Heska's
personnel at Heska's facility. Boule further agrees to provide additional
training, as requested by Heska, at a mutually acceptable consulting rate. Boule
will provide an initial pool of five (5) Analyzers at no charge to Heska to
serve as loaners to Heska's customers during warranty service repairs. The
Parties agree that additional Analyzers may be added to the pool of loaner units
depending on mean time between failure (MTBF) rates and service turn around
times required to perform warranty service repairs.

        6.3   Audits. Heska shall have the right to the extent necessary for the
purpose of examining the Product quality standards maintained by Boule to audit
Boule's original records and to inspect Boule's facilities upon reasonable
written notice to Boule.

        6.4   Product Changes. Boule will not make any changes to Product
affecting its performance without providing at least forty-five (45) days prior
written notice to Heska.

        6.5   Indemnification. Boule will defend, indemnify, and hold Heska and
its directors, officers, employees, agents and Affiliates, harmless from any and
all claims, liabilities, direct damages and reasonable out-of-pocket expenses,
including reasonable attorney's fees and costs, arising from or related to any
and all claims arising as a result of the marketing, sale, or use of any
defective Product by Heska or its customers or arising from any breach of
warranty under Section 6.1 hereof, except to the extent that such losses,
claims, liabilities, damages or expenses result from the negligence or wrongful
acts of Heska or any of its customers or from a defect for which Boule is not
responsible. Heska will defend, indemnify, and hold Boule and its directors,
officers, employees, agents and Affiliates, harmless from any and all claims,
liabilities, direct damages and reasonable out-of-pocket expenses, including
reasonable attorney's fees and costs, arising from or related to any and all
claims arising as a result of the marketing, sale, or use of any defective
Product by Heska or its customers to the extent that such losses, claims,
liabilities, damages or expenses result from the negligence or wrongful acts of
Heska or any of its customers or from a defect for which Boule is not
responsible. Both Parties shall maintain during the term of this Agreement and
for a period of three years thereafter adequate product liability insurance.

        6.6.  Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, BOULE
DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

7.     Confidential Information

        7.1   Obligation to Protect. Each of the Parties shall take such steps
as are reasonably required (including without limitation such steps as such
Party takes to protect its own proprietary information) to protect confidential
and/or proprietary information ("Confidential Information") supplied or revealed
to it by the other Party pursuant to this Agreement, and shall not, directly or
indirectly, disclose to any third party or use such information except pursuant
to this Agreement. Any Confidential Information and/or proprietary information
shall be in writing and clearly designated Confidential, or if initially
disclosed orally, confirmed in writing within thirty (30) days of disclosure.

        7.2   Scope of Obligation. Nothing in this Article 7 shall be construed
to impose a confidentiality obligation on a Party in connection with any
information to the extent such information (a) is at the time of disclosure
already known to the receiving party (as clearly established by such Party's
prior written records); (b) is at the time of disclosure or subsequently becomes
part of the public domain through no fault, act, or omission of the receiving
Party; (c) is subsequently disclosed to the receiving Party by a third party
whose receipt and disclosure of such Confidential Information does not,
according to the receiving Party's knowledge, constitute a violation of any
confidentiality obligation; (d) is independently developed by the receiving
Party by employees having no access to or knowledge of Confidential Information
received; or (e) is required by a court or government agency; provided that the
disclosing party shall use reasonable efforts to provide the other party notice
in writing of any proposed disclosure under this subsection and an opportunity
to object to the disclosure or seek confidential treatment thereof.

        7.3   Return of Information. The receiving Party shall return all
Confidential Information provided by the disclosing Party, and any documents or
materials incorporating such Confidential Information, upon the expiration or
termination of this Agreement; provided, however, one copy of all such
Confidential Information may be retained in the legal files of the receiving
Party to assure compliance with the confidentiality and non-use provisions of
this Article 7.

8.     Term and Termination

        8.1   Term. Unless terminated earlier as provided herein, this Agreement
shall be effective from the Effective Date and shall remain in effect until
December 31, 2008. Thereafter, the term of this Agreement shall be automatically
renewed for additional one (1) year terms; provided, however that either Party
may provide written notification to the other Party of its intent not to renew
at least 180 days prior to the next expiration date.

        8.2   Termination. This Agreement may be terminated:

        (a)   at any time upon the mutual written consent of the Parties;

        (b)   by Boule if Heska fails to meet the minimum purchasing commitments
under Section 3.3 for two (2) contractual years;

        (c)   for a material breach of this Agreement upon sixty (60) days prior
written notice to the breaching party if during such sixty (60) day period, the
default is not cured to the reasonable satisfaction of the non-defaulting Party;

        (d)   by giving the other Party sixty (60) days written notice if such
other Party has entered into or committed any act of liquidation, bankruptcy,
insolvency, receivorship, or assignment for the benefit of creditors, to the
extent such act is permitted by law; or

        (e)   by Boule if Heska sells a competing product as defined in
Section 2.3.

        8.3   Effect of Termination; Repurchase of Products. Except as otherwise
specified in this Agreement, upon termination of this Agreement Boule shall be
entitled to repurchase from Heska Products that Heska may have in stock when
this Agreement ceases to be in effect at a price equal to the price paid by
Heska to Boule for such Products plus transportation costs, customs duties and
other expenses incurred by Heska. Should Boule elect not to repurchase such
Products, Heska shall have the right, but not the obligation, to sell Products
in stock. Upon termination of this Agreement, Boule shall continue to supply
Consumables to Heska as provided in Section 3.6.

        8.4   Dispute Resolution. The Parties covenant and agree in good faith
to attempt for a period of sixty (60) days to resolve any disputes which may
arise in connection with this Agreement through negotiation and settlement prior
to giving notice of termination or bringing any legal action against the other
Party in connection with this Agreement. During such negotiations, the Parties
shall also consider the possibility of using alternative dispute resolution
methods, including arbitration and mediation, if the Parties are unable to
resolve the dispute. The provisions of this section shall not apply if one Party
refuses to negotiate the dispute in good faith or if more prompt legal action is
required to avoid material loss or damage. Failure to resolve a dispute by
negotiated settlement shall not prejudice any subsequent legal action with
respect thereto.

9.     Miscellaneous

        9.1   Relationship of Parties. The relationship of Boule to Heska under
this Agreement is intended to be that of independent contractor. Nothing
contained in this Agreement is intended or is to be construed so as to
constitute Boule and Heska as employer/employee or principal/agent, or the
employees or the agents of any Party hereto as employees or agents of the other
Party hereto. Neither Party hereto has any express or implied right or authority
under this Agreement to assume or create any obligations on behalf of or in the
name of the other Party or to bind the other Party to any contract, agreement,
or undertaking with any third party, other than the successors and permitted
assigns of the respective parties hereto.

        9.2   Assigmnents. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective successors and assigns;
provided, however, that neither Party shall have the right to transfer or assign
its interest in this Agreement without the prior written consent of the other
Party, except that either Party may make such transfer or assignment, to a
partner, subsidiary or entity otherwise controlling, controlled by or under
common control with such Party, or to an entity acquiring all or substantially
all relevant assets of a Party to which this Agreement pertains. No transfer or
assignment will relieve the transferor or assignor of any liability or
obligations hereunder.

        9.3   Waiver of Performance. A failure of a Party hereto at any time to
require performance by the other Party hereto of any provision hereto required
to be performed by such other Party, will in no way affect the right of the
first party to require such performance at any time thereafter. The waiver of
any breach of any provision hereto will in no way be construed as a waiver of
any succeeding breach of such provision or a waiver of the provision itself.

        9.4   Severability. In the event any provision of this Agreement shall
be invalid, void, illegal, or unenforceable, the remaining provisions hereof
nevertheless will continue in full force and effect without being impaired or
invalidated in any way.

        9.5   Survival. The provisions of Section 5.4, Articles 6, 7 and 8, and
Section 9.8 shall survive the termination of this Agreement.

        9.6   Notices. All notices under this Agreement shall be in writing and
shall be deemed given if sent by facsimile, (except for the legal process in
each case), certified or registered mail or commercial courier (return receipt
or confirmation of delivery requested), or by personal delivery to the party to
receive such notices or other communications called for by this Agreement at the
following addresses for a party as shall be specified by such party by like
notice:

If to Boule:

Boule Medical AB
P.O. Box 42056
SE-126 13 Stockholm, Sweden
[***]
Attention: President

If to Heska:

Heska Corporation
1613 Prospect Parkway
Fort Collins, CO 80525
[***]
Attention: Chief Executive Officer
Copy to: Executive Vice President, Intellectual Property and Business
Development
[***]

        9.7   Force majeure. Either Party shall be excused from the performance
of its obligations hereunder, or such performance may be delayed, by causes
beyond its reasonable control, including without limitation, acts of God, war,
riot, epidemic, fire, flood, insurrection, military authorities, labor disputes,
delay or inability to obtain supplies, labor, raw materials, energy or failure
of transportation or communication and any other similar contingency, provided
that if such nonperformance continues for more than 90 days, the other party may
terminate the Agreement upon written notice.

        9.8   Governing Law. The Parties agree that their rights and obligations
under this Agreement will not be governed by the United Nations Conventions on
Contracts for the International Sale of Goods, the application of which is
expressly excluded. Rather, this Agreement shall be governed by and construed
under the laws of the district where the contracting party is a defendant who
defends against the other Party, with regard to the construction or
interpretation of the Agreement. The English language employed herein shall be
controlling and this Agreement shall be deemed to have been executed at Fort
Collins, Colorado, United States of America and Stockholm, Sweden. Any dispute,
controversy or difference arising between the Parties, out of or in relation to
or in connection with this Agreement, or the breach thereof, which cannot
otherwise be settled between the Parties within a period of ninety (90) days
shall be submitted to an arbitration before a competent arbitration tribunal in
Colorado, United States of America in case Heska is a defendant, and Stockholm,
Sweden, in case Boule is a defendant, for binding resolution in accordance with
the rules selected by the arbitrator(s), provided the proceedings are conducted
in the English language.

        9.9   General Terms of Sale. Boule's General Terms of Sale as amended
from time to time shall apply in respect of all supplies hereunder save as
varied by express provisions herein. The currently applicable General Terms of
Sale have been attached hereto as Appendix A.

        9.10 Entire Agreement. This Agreement and the Appendices hereto
constitute the entire agreement and understanding of the Parties with regard to
the subject matter hereof and supercede all prior agreements and understanding,
written or oral, between the Parties. This Agreement may only be amended by a
written agreement signed by the Parties.

        The Parties have caused this Agreement to be signed by their duly
authorized representatives.


BOULE MEDICAL AB
 
HESKA CORPORATION
By:
 
/s/  ERNST WESTMAN      

--------------------------------------------------------------------------------


 
By:
 
/s/  JASON NAPOLITANO      

--------------------------------------------------------------------------------

Name:   ERNST WESTMAN

--------------------------------------------------------------------------------

  Name:   JASON NAPOLITANO

--------------------------------------------------------------------------------

Title:   President

--------------------------------------------------------------------------------

  Title:   Chief Financial Officer

--------------------------------------------------------------------------------

Date:   June 17, 2003

--------------------------------------------------------------------------------

  Date:   June 17, 2003

--------------------------------------------------------------------------------



[***]—Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Appendix A1

        This Appendix forms an integrated part of the Distributorship Agreement
between BOULE and HESKA.

        Payment Terms

        All prices are based on EX Works delivery terms, not insured, 50% in
Euro and 50% in USD based on a fixed exchange rate of 1.18 USD/EUR. For example,
if Heska buys two CA 620-16, 110-60, price Net Euro [***], Heska would pay EUR
[***] and USD [***] for the two instruments. Heska agrees to make orders in
units divisible by two.

        Insurance could be organised according to a request from the receiver.

        All additional costs are on the behalf of Heska, such as:

•L/C cost

•Legalisation costs

•Courier

        Minimum order/invoicing amount: Euro 100

        Payment terms

•Boule will invoice Heska twenty percent (20%) of the purchase price of
instruments immediately upon acceptance of any purchase order. Heska shall wire
the 20% payment fourteen (14) days prior to shipment. Boule will invoice the
balance of the purchase price upon shipment of Product from Boule's facility and
Heska shall pay such invoice within fifty-two (52) days from the date of
invoice. This term shall be valid only as long as Heska complies with said
payment term without delays, as judged by Boule. For payments received in
advance Heska will be granted a 2% discount.

•Interest rate of 2% per month will be charged for all invoices past due date.
Interest invoices will be made, at least, twice a year.

•Credit limit is set to Euro five hundred thousand (500.000)



[***]—Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Appendix A2

        This Appendix forms an integrated part of the Distributorship Agreement
between BOULE and HESKA.

        Price schedule

Description


--------------------------------------------------------------------------------

  Price Net Euro

--------------------------------------------------------------------------------

INSTRUMENTS     CA 620-16 Vet, 110/60   [***] CA 620-16 Vet with MPA, 110/60  
[***] CA 620-20 Vet, 110/60   [***] CA 620-20 Vet with MPA, 110/60   [***] Micro
Pipette Adapter MPA   [***] Micro caps for MPA Pack size 10/1000   [***] Medonic
micro lancet   [***] Printer DPU 414-2   [***] Printer paper to DPU 414-2, 5
rolls   [***] Barcode reader   [***]
REAGENTS
 
  Mediton vet, 10 Litre (for Medonic)   [***] Medilyse vet, 5 Litre (for
Medonic)   [***] Reagent Pack AB-Vet (for ABX)   [***] ProClean Plus   [***]
Hypochlorite   [***]
CONTROLS & CALIBRATORS
 
  Boule—8 VET CON     1x4, 5 ml normal   [***] 6x4, 5 ml normal   [***] 18x4, 5
ml normal   [***] Boule—8 VET CAL     1x3, 0 ml   [***]



APPENDIX B

Product Specification

        Product Specification CA 620 Vet

•   Measuring principle RBC, WBC, PLT   Impedance •   Measuring principle HGB  
Cyanide free method 540 nm •   Discriminator   Floating programmable •  
Sampling system   Shear valve
•
 
Parameters reported (16 par. model):
 
RBC, MCV, HCT,         PLT, MPV         HGB, MCH, MCHC         WBC,         RDW%
        LYMPH abs, MID abs, GRAN abs.         LYMPH %, MID %, GRAN %
•
 
Size distributions printed for
 
RBC, PLT and WBC diff.
•
 
Aspirated blood volume (open tubes)
 
ca. 125 ul •   Blood volume using the Micro Pipette Adapter   20 ul
•
 
Prediluted mode
 
1:200 to 1:250 using min. 20 ul blood         e.g. 20 ul to 5 ml diluent        
30 u1 to 6 m1 diluent         40 u1 to 8 ml diluent
•
 
Screen
 
LCD •   Keyboard   Numerical •   Total cycle time   ca. 73 seconds •   Sample
display and print after   ca. 53 seconds
•
 
Printer
 
external, IBM, HP format         or DPU414
•
 
Memory
 
>350 samples
•
 
QC capability
 
SD, CV, Xm •   HGB correction on high WBC counts   Yes
•
 
Warning flags on parameter abnormalities
 
Yes •   Floating discriminator RBC/ PLT   Yes (position printed) •  
Mathematical 3-part diff. WBC calc.   Yes
•
 
Automatic HGB blank on each sample
 
Yes •   Carry Over   < 1% •   Bar-code scanner input   Yes •   Serial output  
Yes
•
 
Mains voltage
 
230 V or,         120 V


•
 
Mains voltage tolerances
 
+15% /-20% •   Power consumption   max 250 VA •   Power consumption (standby)  
max 50 VA
•
 
Built-in test /adjustment programs
 
Yes
Dimensions (mm)
 
H=350 W=420 D=460 Weight   ca. 22 Kg



[***]—Certain information in this exhibit have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

June 1, 2004

Boule Medical AB
P. O. Box 42056
SE-126 13 Stockholm, Sweden

Attention: Ernst Westman, President

Re:Supply and Distribution Agreement ("Distribution Agreement") by and between
Heska Corporation ("Heska") and Boule Medical AB ("Boule") dated June 17, 2003

Dear Mr. Westman:

        This letter confirms our agreement to interpret and supplement the
Distribution Agreement as follows (capitalized terms not otherwise defined
herein have the meanings ascribed to them in the Distribution Agreement):

        1.     Pricing and Payment. Appendix Al and Appendix A2 of the
Distribution Agreement are hereby deleted in their entirety and replaced with
Appendices AI, A2, A3, A4 and A5 attached hereto. The last sentence of the first
paragraph of Section 4.1 of the Distribution Agreement is hereby amended to read
as follows: "All prices and fees shall be defined in Euros and/or US Dollars, as
provided in Appendices A2, A3, A4 and A5."

        2.     Appendix C. Appendix C to the Distribution Agreement is attached
hereto.

        3.     Returns. Notwithstanding any provision of Section 6.1 (c) of the
Distribution Agreement to the contrary, Boule shall reimburse Heska for the cost
and expense of returning non-conforming or defective Product as contemplated
therein.

        4.     Indemnification. Boule and Heska agree that the following phrase
shall be deleted at the end of the second sentence of Section 6.5 of the
Distribution Agreement and shall have no further force and effect: "or any of
its customers or from a defect for which Boule is not responsible".

        5.     Consumable Sales after Termination. Unless Boule terminates the
Distribution Agreement pursuant to Section 8 .2 thereof, Heska may purchase
Consumables following termination of the Distribution Agreement as provided in
Section 3.6 thereof, and for the avoidance of doubt, Heska's right to make such
purchases shall not obligate Heska to comply with the restrictions set forth in
Section 2.3 thereof. However, if Heska sells non-Boule spare parts, consumables
or reagents for the Analyzer following termination of the Distribution Agreement
(other than due to Boule's failure to timely fill Heska's orders for
Consumables), then Heska's right to purchase Consumables shall expire.

        6.     Sale of Refurbished ABC Systems and Scil Inventory.
Notwithstanding any provision of the Distribution Agreement to the contrary,
including but not limited to Section 2.3 thereof, Boule agrees that Heska shall
have the right, but not the obligation, to obtain and refurbish used ABC
instruments ("Refurbished ABC Systems") and to sell such Refurbished ABC Systems
within the Territory at any time after the date of this Amendment. In addition,
Heska shall have the right, but not the obligation, to sell its inventory of
instruments and reagents purchased from Scil Animal Care Company, America, Inc.,
within the Territory, at any time after the effective date of this Amendment.
Heska shall provide monthly reports of sales of both new ABC Systems and
Refurbished ABC Systems to Boule.

        This letter will constitute a written agreement amending the
Distribution Agreement as contemplated by Section 9.10 thereof. If there is a
conflict between the terms of this letter and the Distribution Agreement, this
letter shall control.


 
 
 
 
Very truly yours,
 
 
 
 
HESKA CORPORATION
 
 
 
 
By:
 
/s/  JASON NAPOLITANO      

--------------------------------------------------------------------------------

Jason Napolitano
Its: Chief Financial Officer

--------------------------------------------------------------------------------


ACCEPTED AND AGREED:
 
 
 
 
BOULE MEDICAL AB
 
 
 
 
By:
 
/s/  ERNST WESTMAN      

--------------------------------------------------------------------------------

Ernst Westman
Its: President

--------------------------------------------------------------------------------


 
 
 
 



Appendix A1

        This Appendix forms an integrated part of the Supply and Distribution
Agreement between BOULE and HESKA.

Payment Terms

        All prices are based on EX Works delivery terms, not insured.

        Insurance could be organized according to a request from the receiver.

        All additional costs are on the behalf of Heska, such as:

•L/C cost

•Legalization costs

•Courier

        Minimum order/invoicing amount: Euro 100

Payment terms

•Boule will invoice Heska twenty percent (20%) of the purchase price of
instruments immediately upon acceptance of any purchase order. Heska shall wire
the 20% payment fourteen (14) days prior to shipment. Boule will invoice the
balance of the purchase price upon shipment of Product from Boule's facility and
Heska shall pay such invoice within fifty-two (52) days from the date of
invoice. This term shall be valid only as long as Heska complies with said
payment term without delays, as judged by Boule. For payments received in
advance Heska will be granted a 2% discount.

•Interest rate of 2% per month will be charged for all invoices past due date.
Interest invoices will be made, at least, twice a year.

•Credit limit is set to Euro five hundred thousand (500.000).



[***]—Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Appendix A2

        This Appendix forms an integrated part of the Supply and Distribution
Agreement between BOULE and HESKA.

        Heska agrees to make orders of the following Products in units divisible
by two. Payment for fifty percent (50%) of the units in each shipment shall be
made in Euros and fifty percent (50%) in U.S. dollars. The initial Euro prices
are set forth below, subject to adjustment for actual changes in material and
labor costs pursuant to the last paragraph of Section 4.1 of the Distribution
Agreement. The dollar prices shall be an amount equal to the then-current Euro
price, multiplied by 1.18.

Description


--------------------------------------------------------------------------------

  Price Net Euro

--------------------------------------------------------------------------------

INSTRUMENTS     CA 629-20 Vet, 110/60   [***] CA 620-20 Vet with MPA, 110/60  
[***] Micro Pipette Adapter MPA   [***] Micro Caps for MPA Pack size 10x1000  
[***] Medonic micro lancet   [***] Printer DPU 414-2   [***] Printer paper to
DPU 414-2, 5 rolls   [***] Barcode reader   [***]
REAGENTS
 
  Mediton vet, 10 Litre (for Medonic)   [***] Medityse vet, 5 Litre (for
Medonic)   [***] ProClean Plus   [***] Hypochlorite   [***]



[***]—Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Appendix A3

        Payment for one hundred percent (100%) of the units of the Products
listed below shall be made in U.S. dollars. The initial U.S. dollar price for
each of such Products shall be the price set forth below, subject to adjustment
for actual changes in raw material and labor costs pursuant to the last
paragraph of Section 4.1 of the Distribution Agreement.

Description


--------------------------------------------------------------------------------

  Price Net

--------------------------------------------------------------------------------

REAGENTS     Reagent Pack AB-Vet (for ABX)   [***]
CONTROLS & CALIBRATORS
 
  Boule—8 VET CON     1x4.5 ml normal   [***] 6x4.5 ml normal   [***] 18x4.5 ml
normal   [***] Boule—8 VET CAL     1x3.0 ml   [***]



[***]—Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Appendix A4

        Payment for one hundred percent (100%) of the units of the Products
listed below shall be made in Euros. The initial Euro price for each unit of
such Products shall be the price set forth below, subject to adjustment for
actual changes in raw material and labor costs pursuant to the last paragraph of
Section 4.1 of the Distribution Agreement.

 
   
   
  Spare Parts Price List
Medonic CA 530/620

--------------------------------------------------------------------------------

   
   
View


--------------------------------------------------------------------------------

   
   
  Recommended
for stock

--------------------------------------------------------------------------------

  Price
Euro

--------------------------------------------------------------------------------

  Pos

--------------------------------------------------------------------------------

  Art. No.

--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

530-04   5   5814064   Asp. pip. predil. blood/upps   Y   [***] 530-04   4  
5306007   Asp. Pipette Whole blood   Y   [***] 530-02   92   9990389   Bearing  
    [***] 530-02   83   9990676   Bi pin lampa   Y   [***] 530-03   20   5308004
  Cable assay blood detector       [***] 530-02   84   5308013   Cable assy Hgb
lamp       [***] 530-02   70   5308008   Cable assy Hgb photocel       [***]
530-02   21   5308014   Cable assy opto-switch       [***] 530-02   43   5308011
  Cable assy start/stop detector       [***] 530-02   67   5308010   Cable assy
syringe motor       [***] 530-02   89   5308009   Cable assy transducer coax    
  [***] 530-02   73   5306002   Cap. Holder complete   Y   [***] 530-03   34  
5814143   Casing complete   Y   [***] 530-05   37   9990959   Check valve
1300-201.1       [***] 530-04   17   5304022   Cleaning device       [***]
530-02   78   5306004   Counting cup WBC complete       [***] 530-02   71  
5306003   Counting cup RBC complete       [***] 530-04   55   9990434   Coupling
T 20-6   Y   [***] 530-04   37   9990435   Coupling DD-6   Y   [***] 530-04   39
  9990955   Coupling T 220-210-6   Y   [***] 530-04   36   9990989   Coupling
T220-6   Y   [***] 530-04   38   9990437   Coupling Y220-6   Y   [***] 530-03  
16   5304097   Detector       [***] 530-05   8   9990910   Fan for F-120      
[***] 530-02   75   9990598   Filter VG9 4mm Ø 8       [***] 530-02   59  
5306006   Gearbox complete   Y   [***] 530-03   22   5306005   Gearbox complete
  Y   [***] 530-02   103   5304077   Glass cylinder   Y   [***] 530-02   10  
5304011   Guiding rod       [***] 530-02   25   5304015   Guiding wheel      
[***]         9990900   Hal switch TLE 4905L       [***] 530-2   105   5304075  
Housing upper glass cylinder       [***]         9990844   IC 82C55A   Y   [***]
        9990891   IC LM338K       [***]         9990890   IC LT350AK       [***]
        9990847   IC PBL 3773   Y   [***]         9990848   IC PBM 3960   Y  
[***] 530-02   45   4804014   Ind. Lower   Y   [***] 530-04   23   5304002  
Indicator housing       [***]

620-01   2   6203018   Keyboard folio       [***] 530-05   27   5306001   Level
detector hemolyzer       [***] 530-05   26   5306000   Level detector isoton    
  [***] 530-04   9   9990395   Locking ring RS 4   Y   [***] 530-01   38  
9990479   Magnet lock       [***] 530-02   7   9990402   Magnet valve one-way  
Y   [***] 530-02   8   9990403   Magnet valve two-way   Y   [***] 530-05   42  
9991128   Mains inlet       [***] 530-02   47   5304026   Metering unit   Y  
[***]         2606001   Micocaps for MPA 260 10x100   Y   [***] 530-04   20  
5814036   Mixing cup/bl.bägare       [***] 530-04   21   5303010   Mixing cup
lid   Y   [***] 530-05   11   9990405   Nipple       [***] 530-02   16   5304020
  Optical detector       [***] 530-02   44   9990475   O-ring 5.30x 2.40 silikon
  Y   [***] 530-02   49   9990475   O-ring 5.30x 2.40 silikon   Y   [***] 530-02
  77   9990597   O-ring 7.10x 1.60   Y   [***] 530-02   79   9990597   O-ring
7.10x 1.60   Y   [***] 530-03   36   9991164   O-ring 22.00x 2.00 nitril   Y  
[***] 530-03   32   9990453   O-ring 5.10x1.60 nitril   Y   [***] 530-02   104  
9990468   O-ring 12.10x 1.60 epdm   Y   [***] 530-02   74   9991085   O-ring
13.10x 1.6 nitril   Y   [***] 530-02   69   9990382   O-ring 20.24x 2.62 viton  
Y   [***] 530-04   28   9990392   O-ring 22.10x 1.60 viton   Y   [***] 530-04  
13   9990887   O-ring 6.10x1.60 nitril       [***] 530-06   3   5309021   PCB
ampl 530 mounted complete   Y   [***] 530-06   2   5309001   PCB CPU 530 mounted
complete   Y   [***] 620-01   4   6209001   PCB display CA620   Y   [***] 530-06
  8   5309011   PCB power mounted complete   Y   [***] 530-06   27   9991161  
Plastic cover       [***] 530-05   7   9990422   Pump F120-28 24 AC   Y   [***]
530-05   39   9980001   Repair kit for pump 9990422   Y   [***] 530-03   9  
5814120   Ring/främre styrh. v.       [***] 530-03   6   5814119   Ring/mothåll
fj.       [***] 530-02   24   5814082   Ring/stoppring       [***] 530-02   55  
5304008   Rolled thread ball screw Shbo 12*4       [***] 530-05   14   9990911  
Rubber support, M4       [***] 530-03   5   9990689   Sealing BA 8 18 5   Y  
[***] 530-02   124   5306009   Sealing piston complete   Y   [***] 503-02   123
  5306008   Sealing rod complete   Y   [***] 530-01   62   5303042   Shield
plate       [***] 530-04   42   9990957   Spring 0,60*6,0*15       [***] 530-03
  7   9990439   Spring 1,00*12,0*20       [***] 530-02   30   9990952   Spring
1,50*7,0*10   Y   [***] 530-04   2   5304104   Start plate 1       [***] 530-04
  3   5304105   Start plate 2       [***] 530-05   46   5304167   Tube ground
con.       [***] 530-04   54   9970031   Tubing pvc Ø 3.0/5.0   Y   [***]

530-04   50   9970022   Tubing tef Ø 0.7/1.6   Y   [***] 530-04   51   9970023  
Tubing tef Ø 1.2/2.0   Y   [***] 530-04   52   9970041   Tubing tyg Ø 0.8/2.4  
Y   [***] 530-04   53   9970042   Tubing tyg Ø 1.6/3.2   Y   [***] 530-04   47  
9970001   Tubing Ø sil 1,0/3,0   Y   [***] 530-04   48   9970002   Tubing Ø sil
1,5/3,0   Y   [***] 530-04   46   9970005   Tubing Ø sil 2,0/5,0   Y   [***]
530-04   49   9970024   Tubing Ø tef, 1,6/3,2   Y   [***] 530-03   35   5814142
  Valve part f.       [***] 530-03   10   5304048   Valve rear part       [***]



[***]—Certain information on this page have been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

Appendix A5

        Heska agrees to make orders of the following Products in units divisible
by two. Payment for fifty percent (50%) of the units of such Products in each
shipment shall be made in Euros and fifty percent (50%) in U.S. dollars. The
Euro price shall initially be EUR [***] and shall be determined annually in
accordance with the second paragraph of Section 4.1 of the Distribution
Agreement, subject to adjustment for actual changes in raw material and labor
costs pursuant to the last paragraph of Section 4.1 of the Distribution
Agreement. The U.S. dollar price shall be fixed at USD [***], subject to
adjustment for actual changes in raw material and labor costs pursuant to the
last paragraph of Section 4.1 of the Distribution Agreement.

CA 620-16 Vet, 110/60
CA 620-16 Vet with MPA, 110/60



Appendix C

Boule's trademarks are:
Boule
Medonic
Swelab



December 31, 2004

Boule Medical AB
P. O. Box 42056
SE-126 13 Stockholm, Sweden

Attention: Ernst Westman, President

Re:Supply and Distribution Agreement ("Distribution Agreement") by and between
Heska Corporation ("Heska") and Boule Medical AB ("Boule") dated June 17, 2003


Dear Mr. Westman:

        This letter confirms our agreement to amend our letter dated June 1,
2004 (the "First Amendment") to further interpret and supplement the
Distribution Agreement as follows (capitalized terms not otherwise defined
herein have the meanings ascribed to them in the Distribution Agreement):

        1.     Pricing and Payment. Appendix A1 attached to the First Amendment
is hereby deleted and replaced with Appendix A1 attached hereto.

        This letter will constitute a written agreement amending the
Distribution Agreement as contemplated by Section 9.10 thereof. If there is a
conflict between the terms of this letter and the Distribution Agreement or the
First Amendment, this letter shall control.


 
 
 
 
Very truly yours,
 
 
 
 
HESKA CORPORATION
 
 
 
 
By:
 
/s/  JASON NAPOLITANO      

--------------------------------------------------------------------------------

Jason Napolitano
Its: Chief Financial Officer

--------------------------------------------------------------------------------


ACCEPTED AND AGREED:
 
 
 
 
BOULE MEDICAL AB
 
 
 
 
By:
 
/s/  ERNST WESTMAN      

--------------------------------------------------------------------------------

Ernst Westman
Its: President

--------------------------------------------------------------------------------


 
 
 
 



Appendix A1

        This Appendix forms an integrated part of the Supply and Distribution
Agreement between BOULE and HESKA.

Payment terms

        All prices are based on EX Works delivery terms, not insured.

        Insurance could be organized according to a request from the receiver.

        All additional costs are on the behalf of Heska, such as:

•L/C cost

•Legalization costs

•Courier

        Minimum order/invoicing amount: Euro 100

Payment terms

•Boule will invoice the purchase price upon shipment of Product from Boule's
facility and Heska shall pay such invoice within forty-two (42) days from the
date of invoice. This term shall be valid only as long as Heska complies with
said payment term without delays, as judged by Boule. For full payments received
in advance of shipment Heska will be granted a 2% discount.

•Interest rate of 2% per month will be charged for all invoices past due date.
Interest invoices will be made, at least, twice a year.

•Credit limit is set to Euro five hundred thousand (500.000).





QuickLinks


SUPPLY AND DISTRIBUTION AGREEMENT
